DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-3 and 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 has been amended to recite that the connecting portion has “a fold therein that moves along the connecting portion” [line 9].  Examiner cannot find support for this limitation within the Specification; therefore, the metes and bounds of the limitation are not readily understood.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-3 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Claim 1 now recites that a fold line within the connecting portion “moves along the connecting portion”.  It is unclear how an element that defines a border of a portion, such as a fold, moves because a border of a panel or portion always remains the same.  For purposes of examining the claims on the merits, Examiner maintains the interpretation that the corner connecting portion is simply an expandable element that allows the container to move from one configuration to a second configuration.
7.	Claim 1 recites the limitation "the single continuous surface" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
8.	Claims 2-3 and 5-7 fail to cure the deficiencies.
Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Block (US 9938035 B2).
Regarding claims 1-3 and 6, Block teaches an expandable beverage container carton adapted to receive ice therein comprising a single continuous waterproof surface having walls and a floor and defining a container space (Col 7 lines 46-61), the container space being expandable by the movement of at least one of the walls so as to expand the container space (see Figures 5-7); and wherein the at least one wall is connected to at least another wall by a connecting portion (i.e. expandable portion) such that when the at least one wall is moved along fold lines (46/48) the expandable portion permits the movement while maintaining a single continuous surface (38/50).
Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


14.	Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Block in view of Scott (US 8596520 B2).
	Regarding claims 5 and 7, Block discloses the claimed invention except for teaching crushed corrugated board.  Scott teaches a waterproof and anti-wicking corrugated container comprising fold regions comprising crushed corrugated board (Col 1 lines 36-63).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Block’s container blank to be made of a corrugated board that is crushed along fold regions in order to protect the integrity of said board at weakened areas such as folds, as taught by Scott.
Response to Arguments
15.	Applicant's arguments filed 10/08/2020 have been fully considered but they are not persuasive.  Applicant argues that the prior art fails to teach folds within the connected portion that allow the container to expand.
-Examiner notes that Block teaches corner folds (48/46) within the connecting portion that allows the connected portion to expand.
Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734